JUSTICE RICE
dissenting.
*286¶30 I respectfully dissent from the Court’s order.
¶31 The Court today abrogates the Bylaws of the State Bar of Montana, imposes a 50% dues increase upon the membership, and disenfranchises the membership of its suffrage in regard to future dues increases. While I recognize the Court’s constitutional authority to govern the practice of law in Montana, I do not believe such drastic measures are warranted.
¶32 Bypassing the requirements of its own Bylaws, the State Bar has petitioned the Court for a dues increase without first submitting the question to the membership. On that basis alone, I would deny the petition.
¶33 As grounds for the petition, the State Bar complains that our state’s dues are among the lowest in the nation, that some State Bar programs are jeopardized, and that the 1996 dues referendum was defeated by the membership.
¶34 It must be remembered that the 1996 referendum was interwoven with a controversial Commission on Practice plan. Further, many members did not feel that the State Bar had adequately explained the purpose for the increased revenue. Exercising its collective prerogative, the membership rejected the proposed increase.
¶35 The State Bar appears to have concluded that the referendum vote of five years ago is an indicator of the membership’s permanent opposition to any and all dues increases, for whatever purpose, a conclusion which is not reasonable and to which I do not subscribe. A plan to moderately increase the dues to support important bar programs would find much fertile ground within the membership, but such a plan has not been offered. The State Bar has not responded to the membership, learned from the mistakes in 1996, and altered its course accordingly. I cannot conclude that the State Bar has acted with the due diligence that would entitle it to the extraordinary relief provided herein.
¶36 While inflation has eroded the value of the dues established in 1974, it should not be forgotten that the dues were increased by 150% that year. Since then, there has been a substantial increase in membership, substantially increasingthe State Bar’s budget. Further, to its credit, the State Bar has creatively enhanced its revenue from non-dues sources, and the State Bar’s reserves currently stand at a half million dollars. While the State Bar is experiencing revenue shortfalls, and there are dark clouds on the distant horizon, I do not believe this mandates a conclusion that the 1974 Unification order is “unworkable,” or that a crisis exists of a magnitude that would justify the Court’s actions herein. In the context of governmental funding, compulsion of revenue by the courts is reserved for situations *287constituting an emergency. Butte-Silver Bow v. Olsen (1987), 228 Mont. 77, 743 P.2d 564. While this is not a matter of governmental funding, the comparison is helpful. I do not believe the circumstances here constitute an emergency, and if one should develop which necessitated intervention, the Court should, consider at most, a temporary dues assessment that would not permanently erase the rights of the membership.
¶37 Most troubling is the Court’s elimination of the membership’s right to vote on future dues increases in exchange for a 90-day comment period. After the Court has ignored the results of a profession-wide referendum in issuing this order, many members may legitimately doubt that a “90-day comment period” will provide an efficacious opportunity to express their concerns about future dues increases.
¶38 Many opponents to future dues increases will be silenced. Currently, a member’s opposition to an unreasonable dues proposal can be confidentially expressed “in the privacy of the polling booth.” In the future, a member will be required to take a public stand in order to register his opposition to the State Bar’s proposals. As a result, there will be a chilling effect on the membership’s speech and participation rights, an ironic consequence of the Court’s exercise of constitutional power.
¶39 Further, the Court is creating the temptation for the State Bar, whenever the budget becomes tight-and budgets generally do-to run to the Supreme Court for additional funding. Instead, the State Bar should listen to its membership, and make budgeting decisions based upon revenue that the membership provides. The Court’s order eliminates the State Bar’s financial accountability to its members, the consequences of which are predictably unfortunate.
¶40 I would deny the State Bar’s petition, and grant no other relief.